Title: To George Washington from William Grayson, 15 April 1785
From: Grayson, William
To: Washington, George



Dear Sir
New York Apl 15th 1785

I did myself the honor of writing to you by Post the 10th of March last in answer to your favor of the 22nd of January, & I hope my letter has before this got safe to hand.
On my being appointed one of the Commee for draughting the Ordnance for ascertaining the mode of disposing of lands in the Western territory, the President was kind enough to furnish me with an extract of your letter to him on the subject of the back Country, which now induces me to conclude it will be agreable to you to be informed of the farther progress of this important business.
The Ordnance was reported to Congress three days ago, & ordered to be printed, & I now take the earliest opportunity of sending you a copy; The idea of a sale by public Vendue, in such large quantities, appears at first view eccentric, & objectionable; I shall therefore mention to you the reasons which those who are advocates for the measure offer in it’s support; They say this cannot be avoided with[ou]t affording an undue advantage to those whose contiguity to the territory has given them an opportunity of investigating the qualities of the land; That there certainly must be a difference in the value of the land in different parts of the Country, and that this difference cannot be ascertained witht an actual survey in the first instance & a sale by competition in the next.
That with respect to the quantity of land offered for sale in a township, it will not have the effect of injuring the poorer class of people, or of establishing monopolies in speculators & ingrossers: That experience is directly agt the inference, for that the Eastern States, where lands are more equally divided than

in any other part of the Continent were generally settled in that manner; That the idea of a township with the temptation of a support for religion & education holds forth an inducement for neighbourhoods of the same religious sentiments to confederate for the purpose of purchasing and settling together⟨,⟩ That the Southern mode would defeat this end by introducing the idea of indiscriminate locations & settlements, which would have a tendency to destroy all those inducemts to emigration which are derived from friendships religion and relative connections; That the same consequence would result from sales in small quantities under the present plan.
That the advantages of an equal representation the effect of laying off the country in this manner; The exemption from controversy on account of bounds to the latest ages; the fertility of the lands; the facilities of communication with the Atlantic through a variety of channels, as also with the Brittish & Spaniards; the fur & peltry trade: & the right of forming free governments for themselves, must solicit emigrants from all parts of the world, & insure a settlement of the country in the most rapid manner, That speculators & ingrossers if they purchase the lands in the first instance cannot long retain them on account of the high price they will be obliged to give & the consequent loss of interest while remaining in their hands uncultivated; That if they however should make money by ingrossing, the great design of the land office is answered which is revenue; and that this cannot affect any but European emigrants or those who were not at hand to purchase in the first instance; that if it is an evil, it will cure itself, which has been the case in Lincoln County Virginia, where the lands were first in the hands of Monopolists: but who were forced to part with them from a reguard to the general defense.
That the expence & delay would be too great to divide the territory into fractional parts by actual surveys, and if this is not done sales at public vendue can not be made, as witht a previous knowledge of the quality of the lands no comparative estimate can be form’d between different undivided moities.
That the offering a small number of townships for sale at a time is an answer to the objection on account of delay, and at the same time it prevents the price from being diminished on acct of the Markets being over stocked.

That the present plan excludes all the formalities of warrants entries locations returns & caveats, as the first & last process is a deed.
That it supersedes the necessity of Courts for the determination of disputes, as well as that of creating new officers for carrying the plan into execution; That the mode of laying out the same in squares is attended with the least possible expence; there being only two sides of the square to run in almost all cases. That the expence will be repaid to the Continent in a ten fold ratio, by preventing fraud in the Surveyors.
That the drawing for the townships and sending them on to the different States is conformable to the principles of the government, one State having an equal right to the best lands at it’s market with the other: as also of disposing of it’s public securities in that way.
That if the Country is to be settled out of the bowels of the Atlantic States it is but fair the idea of each State’s contributing it’s proportion of emigrants should be countenanced by measures operating for that purpose.
That if the plan should be found by experience to be wrong it can easily be altered by reducing the quantities & multiplying the surveys.
These were the principal reasonings on the Commee in favor of the measure and on which it would give me great satisfaction to have your sentiments, as it involves consequences of the most extensive nature, and is still liable to be rejected altogether by Congress, or to be so altered as to clear it of the exceptionable parts; perhaps the present draught might have been less objectionable, if we had all have had the same views; Some gentlemen looked upon it as a matter of revenue only & that it was true policy to get the money witht parting with inhabitants to populate the Country & thereby prevent the lands in the original states from depreciating: Others (I think) were afraid of an interference with the lands now at market in the individual States: part of the Eastern Gentlemen wish to have the lands sold in such a manner as to suit their own people who may chuse to emigrate, of which I believe there will be great numbers particularly from Connecticut: But others are apprehensive of the consequences which may result from the new States

taking their position in the Confederacy: They perhaps wish that this event may be delayed as long as possible. Seven hundred men are agreed on, in Congress, to be raised for the purpose of protecting the settlers on the Western frontiers & preventing unwarrtable intrusions on the public lands; & for guarding the public stores.
I must now apologize to you for the length of this letter; the subject appeared to me of the greatest consequence & I was desirous you might have the fullest information thereon; As the communicating a report of a Commee while under the deliberation of Congress is agt rule, I shall thank you to retain the possession of it yourself. I have the honor to be with the highest respect Yr Affect, friend & Most Obed. servt

Willm Grayson

